UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09821 Allied Asset Advisors Funds (Exact name of registrant as specified in charter) 745 McClintock Drive, Suite 314 Burr Ridge, IL60527 (Address of principal executive offices) (Zip code) Bassam Osman Allied Asset Advisors Funds 745 McClintock Drive, Suite 314 Burr Ridge, IL60527 (Name and address of agent for service) (877) 417-6161 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2011 Date of reporting period:August 31, 2010 Item 1. Schedule of Investments. Iman Fund Schedule of Investments August 31, 2010 (Unaudited) (Classifications are based on the North American Industry Classification System) Shares Value COMMON STOCKS - 97.4% Air Freight & Logistics - 0.7% United Parcel Service, Inc. - Class B $ Architectural & Structural Metals Manufacturing - 1.0% Lincoln Electric Holdings, Inc. Basic Chemical Manufacturing - 0.4% Calgon Carbon Corp. (a) Beverage Manufacturing - 3.5% The Coca Cola Co. Coca-Cola Femsa, S.A.B. de C.V. - ADR (b) Building Equipment Contractors - 0.3% Quanta Services, Inc. (a) Building Material & Supplies Dealers - 0.8% Fastenal Co. Clothing Stores - 1.0% J. Crew Group, Inc. (a) The TJX Companies, Inc. Urban Outfitters, Inc. (a) Commercial & Service Industry Machinery Manufacturing - 0.4% CANON INC. - ADR (b) Communications Equipment Manufacturing - 2.5% Cisco Systems, Inc. (a) Plantronics, Inc. QUALCOMM, Inc. Research In Motion Ltd. (a)(b) Computer & Peripheral Equipment Manufacturing - 5.9% Apple Inc. (a) Cray, Inc. (a) Dell Inc. (a) EMC Corp. (a) Hewlett-Packard Co. Intermec Inc. (a) International Business Machines Corp. (IBM) NetApp, Inc. (a) Zebra Technologies Corp. - Class A (a) Computer Systems Design & Related Services - 2.3% Accenture PLC - Class A (b) Infosys Technologies Ltd. - ADR (b) Data Processing, Hosting & Related Services - 0.4% Automatic Data Processing, Inc. Direct Selling Establishments - 0.3% World Fuel Services Corp. Drycleaning & Laundry Services - 0.4% Healthcare Services Group, Inc. Electric Lighting Equipment Manufacturing - 0.8% Cooper Industries PLC (b) Electrical Equipment & Component Manufacturing - 0.5% Corning Inc. Electronic Shopping & Mail-Order Houses - 0.5% Amazon.com, Inc. (a) Engine, Turbine & Power Transmission Equipment Manufacturing - 1.1% Dresser-Rand Group, Inc. (a) Food Manufacturing - 0.6% Nestle S A - ADR (b) Footwear Manufacturing - 0.9% Wolverine World Wide, Inc. Freight Transportation Arrangement - 1.3% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. Fruit & Vegetable Preserving & Specialty Food Manufacturing - 0.2% Lancaster Colony Corp. General Merchandise Stores - 0.3% O'Reilly Automotive, Inc. (a) General Purpose Machinery Manufacturing - 0.4% Illinois Tool Works Inc. Health & Personal Care Stores - 0.8% Express Scripts, Inc. (a) Medco Health Solutions, Inc. (a) Health Care Equipment & Supplies - 0.5% Mindray Medical International Ltd. - ADR (b) Heavy & Civil Engineering Construction - 1.2% Chicago Bridge & Iron Co. N.V. (a)(b) Home Furnishings Stores - 0.4% Bed Bath & Beyond, Inc. (a) Industrial Machinery Manufacturing - 0.7% ASML Holding N.V. - NY Reg. Shares - ADR (b) Information Services - 1.6% Google Inc. (a) Internet & Catalog Retail - 0.2% eBay Inc. (a) Land Subdivision - 0.5% The St. Joe Co. (a) Medical Equipment & Supplies Manufacturing - 5.3% 3M Co. Baxter International Inc. Becton, Dickinson & Co. C.R. Bard, Inc. OraSure Technologies, Inc. (a) Smith & Nephew plc - ADR (b) STERIS Corp. Stryker Corp. Varian Medical Systems, Inc. (a) Metal Ore Mining - 9.0% Agnico-Eagle Mines Ltd. (b) BHP Billiton Ltd. - ADR (b) Compania de Minas Buenaventura S.A. - ADR (b) Eldorado Gold Corp. (b) Ivanhoe Mines Ltd. (a) Lihir Gold Ltd. - ADR (b) Randgold Resources Ltd. - ADR (b) Royal Gold, Inc. Southern Copper Corp. Yamana Gold Inc. (b) Miscellaneous Store Retailers - 1.1% PetSmart, Inc. Motor Vehicle Parts Manufacturing - 0.8% Lennox International Inc. Navigational, Measuring, Electromedical & Control Instruments Manufacturing - 1.8% Cognex Corp. Coherent, Inc. (a) Danaher Corp. Nonmetallic Mineral Mining & Quarrying - 2.0% Potash Corp. of Saskatchewan Inc. (b) Office Administrative Services - 1.4% Paychex, Inc. Oil & Gas Extraction - 5.7% EOG Resources, Inc. Helmerich & Payne, Inc. InterOil Corp. (a)(b) Occidental Petroleum Corp. Other Chemical Product & Preparation Manufacturing - 0.6% WD-40 Co. Other Electrical Equipment & Component Manufacturing - 0.5% Graftech International Ltd. (a) Other General Purpose Machinery Manufacturing - 2.0% Aixtron AG - ADR (b) Graco Inc. Other Information Services - 0.9% Yahoo! Inc. (a) Other Schools & Instruction - 1.0% New Oriental Education & Technology Group, Inc. - ADR (a)(b) Pesticide, Fertilizer & Other Agricultural Chemical Manufacturing - 1.3% Sociedad Quimica y Minera De Chile SA - ADR (b) Petroleum & Coal Products Manufacturing - 3.8% Chevron Corp. Exxon Mobil Corp. Murphy Oil Corp. Pharmaceutical & Medicine Manufacturing - 5.5% Allergan, Inc. Biovail Corp. (b) Gen-Prob Inc. (a) Johnson & Johnson Merck & Co., Inc. Novartis AG - ADR (b) Novo Nordisk A/S - ADR (b) Residential Building Construction - 0.2% Hill International Inc. (a) Scientific Research & Development Services - 1.9% Alexion Pharmaceuticals, Inc. (a) Babcock & Wilcox Co. (a) Celgene Corp. (a) Ironwood Pharmaceuticals, Inc. (a) Semiconductor & Other Electronic Component Manufacturing - 7.6% ARM Holdings plc - ADR (b) Intel Corp. Intersil Corp. - Class A Microchip Technology Inc. OSI Systems, Inc. (a) Texas Instruments Inc. Soap, Cleaning Compound & Toilet Preparation Manufacturing - 1.4% Alberto-Culver Co. Colgate-Palmolive Co. Software Publishers - 2.4% Adobe Systems, Inc. (a) Microsoft Corp. Oracle Corp. Support Activities for Air Transportation - 1.6% Grupo Aeroportuario del Pacifico SAB de CV - ADR (b) Grupo Aeroportuario del Sureste SAB de CV - ADR (b) Support Activities for Mining - 3.5% Atwood Oceanics, Inc. (a) Noble Corp. (b) Oceaneering International, Inc. (a) Schlumberger Ltd. (b) Support Activities for Water Transportation - 0.4% Tidewater Inc. Textiles, Apparel & Luxury Goods - 0.6% Nike, Inc. - Class B Wholesale Electronic Markets & Agents & Brokers - 0.7% Genuine Parts Co. Wired Telecommunications Carriers - 2.0% America Movil SAB de C.V. - Series L - ADR (b) China Mobile Ltd. - ADR (b) TOTAL COMMON STOCKS (Cost $27,270,810) PREFERRED STOCKS - 2.4% Metal Ore Mining - 2.4% Vale SA - ADR (b) TOTAL PREFERRED STOCKS (Cost $634,123) Total Investments(Cost $27,904,933) - 99.8% Other Assets in Excess of Liabilities - 0.2% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depositary Receipt PLC - Public Limited Company (a) - Non Income Producing (b) - Foreign Issued Securities The cost basis of investments for federal income tax purposes at August 31, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at August 31, 2010 The Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of August 31, 2010: Level 1 Level 2 Level 3 Total Common Stocks Air Freight & Logistics — — Architectural & Structural Metals Manufacturing — — Basic Chemical Manufacturing — — Beverage Manufacturing — — Building Equipment Contractors — — Building Material & Supplies Dealers — — Clothing Stores — — Commercial & Service Industry Machinery Manufacturing — — Communications Equipment Manufacturing — — Computer & Peripheral Equipment Manufacturing — — Computer Systems Design & Related Services — — Data Processing, Hosting & Related Services — — Direct Selling Establishments — — Drycleaning & Laundry Services — — Electric Lighting Equipment Manufacturing — — Electrical Equipment & Component Manufacturing — — Electronic Shopping & Mail-Order Houses — — Engine, Turbine & Power Transmission Equipment Manufacturing — — Food Manufacturing — — Footwear Manufacturing — — Freight Transportation Arrangement — — Fruit & Vegetable Preserving & Specialty Food Manufacturing — — General Merchandise Stores — — General Purpose Machinery Manufacturing — — Health & Personal Care Stores — — Health Care Equipment & Supplies — — Heavy & Civil Engineering Construction — — Home Furnishings Stores — — Industrial Machinery Manufacturing — — Information Services — — Internet & Catalog Retail — — Land Subdivision — — Medical Equipment & Supplies Manufacturing — — Metal Ore Mining — Miscellaneous Store Retailers — — Motor Vehicle Parts Manufacturing — — Navigational, Measuring, Electromedical & Control Instruments Manufacturing — — Nonmetallic Mineral Mining & Quarrying — — Office Administrative Services — — Oil & Gas Extraction — — Other Chemical Product & Preparation Manufacturing — — Other Electrical Equipment & Component Manufacturing — — Other General Purpose Machinery Manufacturing — — Other Information Services — — Other Schools & Instruction — — Pesticide, Fertilizer & Other Agricultural Chemical Manufacturing — — Petroleum & Coal Products Manufacturing — — Pharmaceutical & Medicine Manufacturing — — Residential Building Construction — — Scientific Research & Development Services — — Semiconductor & Other Electronic Component Manufacturing — — Soap, Cleaning Compound & Toilet Preparation Manufacturing — — Software Publishers — — Support Activities for Air Transportation — — Support Activities for Mining — — Support Activities for Water Transportation — — Textiles, Apparel & Luxury Goods — — Wholesale Electronic Markets & Agents & Brokers — — Wired Telecommunications Carriers — — Preferred Stocks Metal Ore Mining — — Total* — *Additional information regarding the industry and/or geographical classification of these investments is disclosed in the schedule of investments. In January 2010, FASB issued Accounting Standards Update No. 2010-06, Improving Disclosures about Fair Value Measurements (ASU 2010-06).ASU 2010-06 requires new disclosures regarding transfers in and out of Levels 1 and 2 (effective for interim and annual periods beginning after December 15, 2009), as well as additional details regarding Level 3 transaction activity (effective for interim and annual periods beginning after December 15, 2010).There were no significant transfers into or out of Level 1 and Level 2 fair value measurements during the reporting period, as compared to their classification from the most recent annual report. Derivatives and Hedging Activities at August 31, 2010 The Trust has adopted an accounting standard involving disclosures of derivatives and hedging activities.The standard is intended to improve financial reporting for derivative instruments by requiring enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for and how derivative instruments affect an entity's results of operations and financial position.The standard does not have any impact on the Fund's financial disclosures because the Fund has not maintained any positions in derivative instruments or engaged in hedging activities. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act.Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Allied Asset Advisors Funds By/s/ Bassam Osman Bassam Osman, President Date10/14/2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By/s/ Bassam Osman Bassam Osman, President Date10/14/2010 By/s/ Mohammad Basheeruddin Mohammad Basheeruddin, Treasurer Date10/14/2010
